Case 2:19-cv-03883-JMA-AYS Document 94-1 Filed 08/27/20 Page 1 of 1 PageID #: 683


                                             APPENDIX F

                           DISCOVERY PLAN WORKSHEET
                                   Tier I Pre-Settlement Discovery
                                                                           N/A
  Deadline for completion of Rule 26(a) initial disclosures
  and HIPAA-complaint records authorizations:

  Completion date for Phase I Discovery                                    N/A
  as agreed upon by the parties:
  (Reciprocal and agreed upon document production,
  generally not including depositions, unless otherwise agreed.
  No more than 30 days after Initial Conference)
                                                                           N/A
  Status conference TBD by the court:
  (Generally 15 days post Tier I Discovery)

                                Tier II Discovery and Motion Practice

                                                                           N/A
  Motion to join new parties or amend the pleadings:
  (Presumptively 15 days post status conference)
                                                                        10/15/2020
  First requests for production of documents
  and for interrogatories due by:
  (Presumptively 15 days post joining/amending )
                                                                         1/31/2021
  All fact discovery completed by:
  (Presumptively 3.5 months post first
  requests for documents/interrogatories )
                                                                  Plaintiff to submit by 2/28/2021
  Exchange of expert reports completed by:
                                                                  Defendants to submit by 3/31/2021
  (Presumptively 30 days post fact discovery)
                                                                          4/30/2021
  Expert depositions completed by:
  (Presumptively 30 days post expert reports)
                                                                         6/30/2021
  Final date to take first step in dispositive motion practice:
  (Parties are directed to consult the District Judge’s
  individual rules regarding such motion practice.
  Presumptively 30 days post expert depositions)
                                                                          5/30/2021
  COMPLETION OF ALL DISCOVERY BY:
  (Note: Presumptively 9 months after Initial Conference.)

  Submission of joint pre-trial order:


  Final Pre-Trial Conference TBD by the court:
